            Case 1:19-mc-91534-IT Document 1 Filed 12/05/19 Page 1 of 4



                         lauerUNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



  UNITED STATES OF AMERICA

  v.                                                Case Number: 19-mc-91534

  SHAWN RICHARDSON,
  Defendant.

 ASSENTED TO MOTION FOR ENDS-OF-JUSTICE CONTINUANCE OF TIME FOR
   FILING AN INDICTMENT OR INFORMATION, AND EXCLUSION OF TIME,
                    UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through Assistant United States Attorney David G.

Tobin, respectfully moves this Court to grant a continuance of the time within which an Indictment

or Information must be filed as to said defendant to January 23, 2020, and exclude the time period

from December 7, 2019, through January 23, 2020, from the speedy trial clock, pursuant to the

Speedy Trial Act (ASTA@), 18 U.S.C. ''3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of

the Plan for Prompt Disposition of Criminal Cases for the United States District Court for the

District of Massachusetts (effective December 2008), on the grounds that the ends of justice served

by granting the requested continuance and excluding this period outweigh the best interests of the

public and the defendant in a speedy trial. The United States further asks this Court to issue the

attached proposed Order of Continuance and Excludable Delay.        In support of this request, the

government states as follows:

       1.      On October 30, 2019, Shawn Richardson ("Defendant") was charged by criminal

complaint with Telephone Threat to Injure by Means of an Explosion, in violation of 18 U.S.C.

§ 844(e).   (Case No. 19-mj-7426-JCB).       On November 4, 2019, Defendant made his initial


                                                1
            Case 1:19-mc-91534-IT Document 1 Filed 12/05/19 Page 2 of 4



appearance before Magistrate Judge Jennifer C. Boal, at which the United States moved to detain

the defendant.    On November 7, 2019, the defendant waived his right to a probable cause hearing

and was released from pretrial detention with conditions.      The 70-day Speedy Trial clock began

to run the following day on November 8, 2019.

       2.        The requested exclusion of time will afford the parties sufficient time to explore the

possibility of resolving the case without an Indictment or trial.

       3.        The defense assents to this motion.

       4.        A proposed order is attached.

                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                                 By:    /s/ David G. Tobin
                                                        DAVID G. TOBIN
                                                        Assistant U.S. Attorney


Dated: December 5, 2019




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document will be provided to Attorney Jeffrey K.
Clifford, counsel for Defendant.

                                                 By:    /s/ David G. Tobin
                                                        DAVID G. TOBIN
                                                        Assistant U.S. Attorney




                                                   2
            Case 1:19-mc-91534-IT Document 1 Filed 12/05/19 Page 3 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.
                                                     Case No. 19-mc-91534
 SHAWN RICHARDSON,

 Defendant.


                ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the assented to motion of the government seeking an order of

continuance and excludable delay, the Court finds as follows:

       1.      Said parties have been engaged in preliminary discussions, and intend to engage

in discussions, regarding the possible resolution of this matter (which was initiated by a criminal

complaint in United States v. Shawn Richardson (19-mj-7426-JCB).        The requested

continuance of the time in which an Indictment or Information must be filed will permit defense

counsel to adequately confer with Defendant, and allow the parties to address the matter fully,

before the government is required to seek an Indictment or Information.      Such a resolution

would help to conserve the scarce resources of the Court and the parties as well as provide the

parties and the public with certainty as to the outcome of the proceeding.

       2.      Accordingly, the ends of justice served by granting the requested continuance,

and excluding the time period from December 7, 2019, through and including January 23, 2020,

from the speedy trial clock, outweigh the best interests of the public and Defendant in a speedy

trial pursuant to the Speedy Trial Act, 18 U.S.C. ''3161(h)(7)(A), and Sections 5(b)(7)(B) and



                                                 3
           Case 1:19-mc-91534-IT Document 1 Filed 12/05/19 Page 4 of 4



5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District

Court for the District of Massachusetts (effective December 2008).

        Accordingly, the Court hereby grants the motion and ORDERS that, pursuant to the

Speedy Trial Act, 18 U.S.C. ''3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan

for Prompt Disposition of Criminal Cases, the period from December 7, 2019, through and

including January 23, 2020, is excluded from the speedy trial clock and from the time within

which an Indictment or Information as to Defendant must be filed.



                                     ________________________________________
                                     UNITED STATES DISTRICT JUDGE

Date:




                                               4
